Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Lesenco et al.			:
Application No. 14/961,317			:		Decision on Petition
Filing Date: December 7, 2015		:				
Attorney Docket No. dlescenco.epf		:
	

This decision is being issued in response to a letter filed January 2, 2021, which is being treated as a petition under 37 C.F.R. § 1.181 to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On September 13, 2019, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was filed on December 14, 2019.  The reply includes a certificate of EFS-Web transmission dated December 13, 2019.  Therefore, the reply was timely filed in response to the Office action.

The reply includes an amendment and a Notice of Appeal.  An advisory action was issued in response to the amendment on December 23, 2019.

37 C.F.R. § 41.37(a) states, “Appellant must file a brief under this section within two months from the date of filing the notice of appeal under § 41.31.”  The two-month time period can be extended by up to five months pursuant to 37 C.F.R. § 1.136(a).

In order to avoid abandonment of the application, applicants needed to timely an Appeal Brief or a request for continued examination (“RCE”) in lieu of the brief.

An extension of time was not obtained.  Therefore, the last date a RCE or Notice of Appeal could have been timely filed was February 14, 2020.

A RCE was not timely filed on or before February 14, 2020.

An Appeal Brief was not timely filed on or before February 14, 2020.  As a result, the appeal was dismissed.  See 37 C.F.R. § 41.37(b).  As no claim was allowed, the application became abandoned on February 15, 2020.  See MPEP § 1215.04.

The Office issued a Notice of Abandonment on August 11, 2020.  The notice inaccurately identifies the basis for holding the application abandonment in so far as it states the Office never received a reply to the final Office action.

The petition was filed on January 2, 2021.  The petition asserts a reply was timely filed in response to the final Office action.  The Office acknowledges a reply including a Notice of Appeal was timely filed.  

The petition does not establish, or even assert, applicants timely filed an Appeal Brief or a RCE following the submission of the Notice of Appeal.  Therefore, the application is abandoned, and the holding of abandonment will not be withdrawn.

Applicants may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (Appeal Brief or RCE and RCE fee),1 the required petition fee ($525 for a micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

	


    
        
            
    

    
        1 If a RCE is filed, the micro entity fee for the RCE will be $500.
        2 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.